United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1133
Issued: January 18, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 2, 2017 appellant, through counsel, filed a timely appeal from a March 7, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

Appellant submitted additional evidence following OWCP’s March 7, 2017 decision. However, since the
Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the Board is
precluded from considering this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1); Sandra D. Pruitt,
57 ECAB 126 (2005).

ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, effective October 13, 2015, because he no longer
had residuals of his accepted September 6, 2011 employment injury; and (2) whether appellant
established any continuing residuals or employment-related disability after October 13, 2015.
FACTUAL HISTORY
On September 9, 2011 appellant, then a 49-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that, on September 6, 2011, he experienced pain down his lower
middle back and left outer thigh when he pulled hard on a hook while pulling mail at work. He
stopped work on September 9, 2011. OWCP accepted appellant’s claim for lumbar sprain, left
hip and thigh sprain, and aggravation of preexisting degenerative disc disease. It paid medical
and wage-loss compensation benefits for intermittent periods of disability on the supplemental
rolls from October 22, 2011 until June 30, 2012.4 OWCP placed appellant’s claim on the
periodic rolls, effective July 1, 2012.
By letter dated February 25, 2014, the employing establishment’s Office of Inspector
General advised OWCP that an investigation had begun of appellant as to possible
misrepresentation of material fact in claiming FECA benefits. It noted that intermittent
surveillance had been conducted between May 3 and October 29, 2013. A summary was
provided of appellant’s observed physical activities.
OWCP referred appellant to Dr. Manhal Ghanma, a Board-certified orthopedic surgeon,
on March 20, 2014, along with a statement of accepted facts (SOAF) and a copy of the medical
record, for a second opinion examination to determine whether he continued to suffer residuals
and remained disabled due to his September 6, 2011 employment injury. In an April 11, 2014
report, Dr. Ghanma reviewed appellant’s history and provided findings on physical examination.
He reported that there were no objective examination findings of appellant’s accepted conditions
of lumbar strain, left hip strain, or aggravation of preexisting degenerative disc disease of the
lumbar spine. Dr. Ghanma opined that appellant’s current lumbar complaints related to a
worsening of his degenerative changes. He concluded that appellant was able to perform his job
duties without restrictions.
Appellant submitted various letters dated April 29 to July 1, 2014 from Dr. Timothy J.
Nice, an orthopedic surgeon, to OWCP. Dr. Nice noted his disagreement with Dr. Ghanma’s
April 11, 2014 second opinion report. He described appellant’s September 6, 2011 employment
injury and the medical treatment he had received. Upon physical examination, Dr. Nice reported
positive straight leg raise testing at 70 degrees and muscle spasms of appellant’s lumbar spine.
He also noted symptoms in appellant’s left leg consistent with chronic L4 radiculopathy.
4

Appellant was released to light duty on September 6, 2011. The employing establishment however, was unable
to accommodate his restrictions. OWCP paid disability compensation. On November 14, 2011 appellant returned to
full duty. He was placed back on work restrictions effective December 6, 2011. OWCP paid disability
compensation because the employing establishment was unable to accommodate his restrictions. In January 2012,
appellant’s physician advised that he was totally disabled from work.

2

Dr. Nice opined that appellant’s 2011 employment injury was a “substantial aggravation of
preexisting disc disease that culminated in a herniated disc.” He indicated that although
appellant’s claim was accepted for back strain, he was hesitant to enforce that diagnosis because
he had bona fide studies that showed chronic left L5 radiculopathy. In the July 1, 2014 letter,
Dr. Nice related that a recent lumbar spine magnetic resonance imaging (MRI) scan showed
midline bulging at L2 with caudally extruded disc material to the left of midline causing
moderate left anterior thecal sac compression, disc bulging at L4 and L5, and disc disease at L4
and L3. He reported that appellant was unable to work. Dr. Nice provided examination notes
which contained his examination findings and noted diagnoses of lumbar sprain and
radiculopathy of the sacral and sacrococcygeal region.
In a June 6, 2014 electromyography (EMG) and nerve conduction velocity (NCV) study,
Dr. Matthew M. Keum, Board-certified in physical medicine and rehabilitation, related
appellant’s complaints of chronic lower back pain radiating to both legs, left greater than right.
He indicated that electrodiagnostic testing showed evidence of chronic left L5 radiculopathy and
subacute right L5 radiculopathy and bilateral S1 proximal conduction delay.
Appellant underwent a lumbar spine MRI scan by Dr. David Horejs, a Board-certified
diagnostic radiologist. In a June 26, 2014 report, Dr. Horejs noted midline bulging at L2-3 with
caudally extruded disc material to the left of midline causing moderate left anterior thecal sac
compression, increased signal suggesting edema in the posterior L3 disc and midline herniation
and caudal extension causing mild anterior thecal sac compression, disc bulging at L4-5 more
prominent to the right of midline causing mild anterior thecal sac flattening and potentially
significant right neural foramen stenosis, and midline bulging at L5-S1 without thecal sac
compression but more prominent protrusion into the left neural foramen with probable left L5
nerve root impingement.
OWCP determined that a conflict in the medical evidence existed between Dr. Nice,
appellant’s treating physician, and Dr. Ghanma, OWCP’s referral physician, with respect to his
employment-related conditions and disability. It referred appellant, along with a SOAF and a
copy of the record, to Dr. Mark Berkowitz, a Board-certified orthopedic surgeon, to resolve the
conflict. In an August 26, 2014 report, Dr. Berkowitz reviewed the SOAF and recounted
appellant’s medical history, and noted that appellant had work-related diagnoses of lumbar
strain, left hip strain, and aggravation of preexisting degenerative disc disease of the lumbar
spine. He indicated that appellant had not worked since January 2012. Dr. Berkowitz related
appellant’s current complaints of constant lower back pain, which ran to his left hip and down
his left leg. He discussed appellant’s medical records and conducted an examination.
Dr. Berkowitz reported no redness, erythemia, increased or decreased temperature, masses, or
deformities in appellant’s lumbosacral spine area. He noted normal lumbar lordosis and no
paraspinal muscle spasms, guarding, or tenderness to palpation over the midline or sacroiliac
joints. Straight leg raise testing was 90 degrees bilaterally. Dr. Berkowitz indicated that
examination of appellant’s left hip showed no tenderness to palpation of the left hip or over the
left greater trochanteric area. Sensation examination was intact in the lower extremity.
Dr. Berkowitz diagnosed lumbar strain, left hip strain, and aggravation of preexisting
degenerative disc disease of the lumbar spine. He also reported nonwork-related conditions of
left L5 radiculopathy and subacute right L5 radiculopathy.

3

Dr. Berkowitz opined that, upon physical examination, he did not find any objective
examination findings, other than appellant’s subjective lower back pain complaints, to support
that the residuals of each of the accepted conditions of lumbar strain, left hip strain, and
aggravation of preexisting degenerative disc disease were still present. He explained that motor
strength was intact and there was no evidence of muscle atrophy or radicular symptoms.
Dr. Berkowitz indicated that according to the Official Disability Guidelines, the soft tissue
injuries of lumbar strain, left hip strain, and aggravation of preexisting degenerative disc disease
should have resolved with the passage of time. He further reported that appellant’s condition of
aggravation of preexisting degenerative disc disease had returned to its preinjury status and the
employment-related aggravation had ceased. Dr. Berkowitz noted that according to the
surveillance video in the record, appellant did not appear to be very limited in the function of his
lower back. He related that appellant’s current condition appeared to relate to the natural aging
process of the lumbar spine, appellant’s preexisting degenerative disease of the lumbar spine,
and his current obesity. Dr. Berkowitz opined that appellant “appear[ed] to be medically able to
perform the duties of his date[-]of[-]injury job as a mail handler.” He reported that “objective
findings in the file, including surveillance videos, and comprehensive physical examination
supports that [appellant] was able to perform heavy lifting without apparent difficulty when he
thought that nobody was observing his activities.”
Appellant was also treated by Dr. Jerome B. Yokiel, a Board-certified anesthesiologist.
In progress notes dated October 2, 2014 and January 8, 2015, Dr. Yokiel related appellant’s
continued complaints of chronic back pain with radiation down the left lower extremity. He
noted that appellant was taking Percocet four times a day and Neurontin three times a day. Upon
physical examination of appellant’s lumbar spine, Dr. Yokiel reported tenderness to palpation
over the lumbosacral region, increasing pain with range of motion of the lumbar spine, and
increasing pain with straight leg raise testing on the left approximate 40 degrees. He diagnosed
lumbar sprain, lumbar disc displacement, and lumbar disc degeneration.
On November 26, 2014 OWCP expanded acceptance of appellant’s claim to include
aggravation of preexisting herniated discs at L3-4, L4-5, and L5-S1 and left-sided lumbar
radiculopathy.
Dr. Nice further reported in a March 3, 2015 progress note that MRI scan and electrical
studies showed severe spine disease. He related that examination of appellant showed that he
was in a terrible state. Dr. Nice noted that appellant was unable to work at this time.
In a March 6, 2015 lumbar spine computerized tomography (CT) scan report, Dr. Aliye
Bricker, a Board-certified diagnostic radiologist, noted a history of lumbago. He reported
degenerative changes notable for mild central canal stenosis and moderate-severe right foraminal
stenosis at L4-5, severe left foraminal stenosis at L5-S1, and possible central disc protrusion at
L3-4 resulting in moderate central canal stenosis.
Appellant was also treated by Dr. Michael D. Eppig, an orthopedic spine surgeon. In a
March 27, 2015 progress note, Dr. Eppig related that appellant had no change in his overall
symptoms and his chief complaint was still central low back pain. He reported that physical
examination showed normal heel walk and toe walk and intact sensation in the lower extremities.
Dr. Eppig indicated that a computerized axial tomography (CAT) scan of the lumbar spine

4

revealed severe stenosis at L4 and L5 and a vacuum disc at both L4-5 and L5-S1 with loss of
disc height.
In progress notes dated April 16 and July 7, 2015, Dr. Yokiel related appellant’s
complaints of continued low back pain radiating down the left lower extremity to the ankle and
intermittent numbness in the left ankle. Upon physical examination of appellant’s lumbar spine,
he reported tenderness to palpation in the midline lumbar region but no spasms or trigger points.
Dr. Yokiel related that appellant had increasing pain with straight leg raise testing on the left,
approximately 40 degrees, and increasing pain with range of motion of the lumbar spine.
Examination of appellant’s lower extremities showed no pedal edema and normal range of
motion. Dr. Yokiel diagnosed lumbar sprain, lumbar disc displacement, and lumbar disc
degeneration. He recommended that appellant continue with pain medication.
OWCP proposed to terminate appellant’s wage-loss compensation and medical benefits
in a decision dated September 10, 2015. It found that the weight of medical evidence rested with
the opinion of the impartial medical examiner, Dr. Berkowitz, who determined in an August 26,
2014 report that there were no objective findings to demonstrate continued residuals of his
accepted September 6, 2011 employment injury. Appellant was advised that he had 30 days to
submit additional evidence or argument if he disagreed with the decision.
Appellant submitted a September 22, 2015 report by Jennifer Dehlman, a certified nurse
practitioner. Ms. Dehlman noted appellant’s complaints of chronic low back pain resulting from
a workers’ compensation injury. She provided examination findings of tenderness to palpation
of the lumbosacral spine and no paravertebral spasm. Ms. Dehlman indicated increased pain
with flexion of the lumbosacral spine. Straight leg raise testing revealed increased back pain
bilaterally. Ms. Dehlman diagnosed lumbar sprain, lumbar disc displacement, and lumbar disc
degeneration. She recommended that appellant continue with pain medication.
In a September 24, 2015 letter to counsel, Dr. Nice indicated that he reviewed
Dr. Berkowitz’s August 26, 2014 report. He related that he did not understand how after a
detailed and thorough report, Dr. Berkowitz could opine that appellant did not have a significant
injury or, at the very least, an injury severe enough to aggravate a preexisting lumbar problem.
Dr. Nice explained that he agreed with Dr. Berkowitz that appellant had chronic spondylitic
changes, chronic disc disease, and spinal stenosis. He discussed the medical treatment that
appellant received. Dr. Nice reported that based on appellant’s history of issues with his back
over the past four years, it was his opinion, as well as the opinion of all other surgeons, that
appellant’s back condition had indeed worsened and that it did not get dramatically worse until
the 2011 episode that took him out of work. He noted that appellant had worked for the
employing establishment for 20 years until the September 6, 2011 work injury. Dr. Nice
concluded that appellant was unable to work.
By decision dated October 13, 2015, OWCP finalized the termination of appellant’s
wage-loss compensation and medical benefits, effective that date. It determined that the medical
evidence appellant submitted after the September 10, 2015 proposed termination of
compensation benefits was insufficient to alter the recommendation to terminate his medical and
wage-loss compensation benefits. OWCP found that the medical evidence failed to demonstrate

5

that appellant continued to suffer residuals or continuing disability as a result of his September 6,
2011 employment injury.
On October 16, 2015 appellant, through counsel, requested a telephone hearing before an
OWCP hearing representative. A hearing was held on June 6, 2016. Appellant testified that he
still experienced severe back pain that ran down his left hip to his ankle. He indicated that his
back symptoms severely limited his daily activities and required him to take pain medication five
times a day. Appellant referenced the various doctors who had treated him and the conservative
medical treatment he had received, including spinal injections. He noted that he had not worked
since December 2011 and had not sustained any other accidents or injuries since 2011.
In a June 14, 2016 letter to counsel, Dr. Nice reiterated that he felt that appellant had a
“significant exacerbation of his disc disease in his lumbar spine” because of his job. He noted
that diagnostic examinations confirmed that appellant had a disc herniation at L5 and chronic L5
radiculopathy. Dr. Nice indicated that Dr. Berkowitz also noted this pathology, but came to an
entirely different conclusion. He related that he believed Dr. Berkowitz’s conclusion was based
on his viewing of the video surveillance. Dr. Nice reported that all the doctors who had seen
appellant opined that appellant was unable to work because of his ongoing spine pathology. He
noted that he did not understand why OWCP was giving so much weight to the opinion of
Dr. Berkowitz as compared to these other physicians.
By decision dated July 29, 2016, an OWCP hearing representative affirmed the
October 13, 2015 decision terminating appellant’s wage-loss compensation and medical benefits.
He found that OWCP properly accorded the special weight of medical evidence to the medical
opinion of Dr. Berkowitz, the impartial medical examiner, who determined that appellant’s
September 6, 2011 employment injuries had ceased.5
On December 8, 2016 appellant, through counsel, requested reconsideration.
resubmitted Dr. Nice’s June 14, 2016 letter.

He

Dr. Yokiel continued to treat appellant. In an August 18, 2016 progress note, he
indicated that appellant returned with continued complaints of low back pain radiating down the
left lower extremity. Dr. Yokiel reported examination findings of tenderness to palpation in the
midline lumbar region, increasing pain with straight leg raise testing at approximately 40
degrees, and pain with range of motion of the lumbosacral spine. He recommended that
appellant continue his home exercising program.
By decision dated March 7, 2017, OWCP denied modification of its July 29, 2016
decision. It found that OWCP properly relied on the medical opinion of Dr. Berkowitz, the
impartial medical examiner, who determined that appellant’s September 6, 2011 employment
injuries had ceased. OWCP determined that there was no medical evidence in the record, which

5

On October 24, 2016 appellant, through counsel, filed an appeal before the Board. By letter dated November 7,
2016, counsel requested that the appeal be dismissed. On December 6, 2016 the Board issued an Order Dismissing
Appeal in Docket No. 17-0095 which granted appellant’s request. See Order Dismissing Appeal, Docket No. 170095 (issued December 6, 2016).

6

contained a rationalized opinion from a physician to establish that appellant continued to
experience residuals or disability as a result of the September 6, 2011 employment injury.
LEGAL PRECEDENT -- ISSUE 1
According to FECA, once OWCP accepts a claim and pays compensation, it has the
burden of proof to justify termination or modification of an employee’s benefits.6 OWCP may
not terminate compensation without establishing that the disability had ceased or that it was no
longer related to the employment.7 Its burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.8 The
right to medical benefits for an accepted condition is not limited to the period of entitlement for
disability compensation.9 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which
require further medical treatment.10
Section 8123(a) of FECA provides that, if there is a disagreement between the physician
making the examination for the United States and the physician of an employee, the Secretary
shall appoint a third physician (known as a referee physician or impartial medical specialist) who
shall make an examination.11 This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.12 When there exists opposing medical reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.13
ANALYSIS -- ISSUE 1
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
compensation benefits, effective October 13, 2015.

6

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

7
Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37
ECAB 541 (1986).
8

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

9

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005); A.P., Docket No. 08-1822 (issued
August 5, 2009).
10

James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727 (2002); A.P., id.

11

5 U.S.C. § 8123(a); see R.S., Docket No. 10-1704 (issued May 13, 2011); S.T., Docket No. 08-1675 (issued
May 4, 2009).
12

20 C.F.R. § 10.321.

13

Darlene R. Kennedy, 57 ECAB 414 (2006); Gloria J. Godfrey, 52 ECAB 486 (2001).

7

OWCP accepted that appellant sustained a lumbar sprain, left hip and thigh sprain, and
aggravation of preexisting degenerative disc disease. It later expanded appellant’s claim to
include aggravation of preexisting herniated discs and left-sided lumbar radiculopathy.
Appellant stopped work and received wage-loss compensation and medical benefits until
October 13, 2015. In an April 11, 2014 report, Dr. Ghanma, an OWCP referral physician,
determined that appellant’s employment injuries had resolved and that he was no longer disabled
from work. In various letters dated April 29 to July 1, 2014, Dr. Nice, appellant’s treating
physician, opined that appellant continued to have work-related residuals and disability. To
resolve the conflict between appellant’s physicians and the referral physician, OWCP referred
appellant to Dr. Berkowitz for an impartial examination. The Board finds that OWCP properly
determined that a conflict in medical opinion existed and referred appellant for an impartial
medical examination in order to resolve the conflict, pursuant to 5 U.S.C. § 8123(a).
In an August 26, 2014 report, Dr. Berkowitz reviewed appellant’s history, including the
SOAF, and accurately described the September 6, 2011 employment injury. He noted that
according to the SOAF, appellant’s work-related conditions were lumbar strain, left hip strain,
and aggravation of preexisting degenerative disc disease of the lumbar spine. Upon physical
examination, Dr. Berkowitz reported no paraspinal muscle spasms, guarding, or tenderness to
palpation over the midline or sacroiliac joints of appellant’s lumbosacral spine area.
Examination of appellant’s left hip showed no tenderness to palpation of the left hip or over the
left greater trochanteric area. Dr. Berkowitz opined that upon physical examination he did not
find any objective examination findings, other than appellant’s subjective lower back pain
complaints, to support that the residuals of each of the accepted conditions of lumbar strain, left
hip strain, and aggravation of preexisting degenerative disc disease were still present. He
indicated that appellant appeared to be medically able to perform the duties of his date-of-injury
job. Based on this report, OWCP terminated his wage-loss compensation and medical benefits
effective October 13, 2015.
The Board finds, however, that Dr. Berkowitz’s opinion was based on an inaccurate and
incomplete background and accordingly, failed to resolve the conflict in the medical evidence.14
The Board notes that Dr. Berkowitz’s August 26, 2014 report was based on the SOAF dated
March 20, 2014, which listed appellant’s accepted conditions as lumbar strain, left hip and thigh
strain, and aggravation of preexisting degenerative disc disease of the lumbar spine. Following
Dr. Berkowitz’s August 26, 2014 report, however, OWCP expanded acceptance of appellant’s
claim to include aggravation of preexisting herniated discs and aggravation of left-sided lumbar
radiculopathy. Although Dr. Berkowitz opined that appellant’s September 6, 2011 employment
injuries had ceased, his opinion only related to the accepted conditions of lumbar strain, left hip
and thigh strain, and aggravation of preexisting degenerative disc disease of the lumbar spine.
He was not aware of appellant’s accepted conditions of aggravation of preexisting herniated
discs and aggravation of left-sided lumbar radiculopathy nor opine on whether these accepted
injuries had resolved.

14

See T.H., Docket No. 17-0025 (issued June 28, 2017) (the Board reversed OWCP’s decision that a claimant did
not have any continuing residuals or disability after the termination of her wage-loss compensation and medical
benefits because the referee medical examiner’s opinion was based on an inaccurate and incomplete history).

8

The Board finds that, as OWCP did not provide Dr. Berkowitz with an updated SOAF,
and, as such he did not address all of appellant’s accepted conditions resulting from appellant’s
September 6, 2011 employment injury. OWCP, therefore, erred in terminating appellant’s wageloss compensation and medical benefits, effective October 13, 2015, based on a report that did
not include all of appellant’s accepted conditions.15 It is well established that medical reports
must be based on a complete and accurate factual and medical background and that medical
opinions based on an incomplete or inaccurate history are of limited probative value.16
Furthermore, OWCP procedures provide that accepted conditions must be included in a SOAF
and that, when a referral physician renders a medical opinion based on a SOAF which is
incomplete or inaccurate, or does not use the SOAF as the framework in forming his or her
opinion, the probative value of the opinion is diminished.17 Because Dr. Berkowitz’s August 26,
2014 report was based on an SOAF that was incomplete, his opinion is of diminished probative
value and should not be afforded the special weight of the medical evidence.
The Board finds, therefore, that OWCP erred by terminating appellant’s compensation
effective October 13, 2015 based on Dr. Berkowitz’s August 26, 2014 impartial medical report.
The Board will reverse OWCP’s determination terminating appellant’s wage-loss compensation
and medical benefits.18
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, effective October 13, 2015.

15

See N.C., Docket No. 15-1855 (issued June 3, 2016) (the Board reversed OWCP’s decision terminating
appellant’s wage-loss compensation and medical benefits where the referee medical examiner did not include all of
the claimant’s accepted conditions).
16

J.R., Docket No. 12-1099 (issued November 7, 2012); Douglas M. McQuaid, 52 ECAB 382 (2001).

17

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3
(October 1990).
18

Given the disposition of the first issue, the Board finds that the second issue of continuing disability is moot.

9

ORDER
IT IS HEREBY ORDERED THAT the March 7, 2017 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: January 18, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

